Case 3:07-cr-30087-SMY Document 600 Filed 01/27/21 Page 1 of 2 Page ID #2204




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 07-CR-30087-SMY-2
                                                  )
 RONALD L. SEAGRAVES,                             )
                                                  )
                        Defendant.                )

                                            ORDER
       Defendant Ronald L. Seagraves was sentenced on March 28, 2008 to 262 months

imprisonment and 10 years of supervised release for conspiracy to manufacture, distribute and

possess with intent to distribute methamphetamine in excess of 500 grams in violation of 21 U.S.C.

§ 846, possession of chemical, product or material with the intent to manufacture

methamphetamine in violation of 21 U.S.C. § 843(a)(6), and possession with the intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). (Doc. 189). He is currently

housed at FCI Forrest City Low, Arkansas and his projected release date is April 6, 2024.

       Now pending before the Court is Seagrave’s Motion for Compassionate Release pursuant

to the First Step Act of 2018 and Amended Motion for Compassionate Release in which he seeks

release due to the COVID-19 global pandemic (Docs. 554 and 568). The Government has

responded in opposition (Doc. 566). For the following reasons, the Motion is DENIED.

       Section 603 (b)(1) of the First Step Act permits the Court to reduce a term of imprisonment

upon motion of either the Director of the Bureau of Prisons (“BOP”) or a defendant for

“extraordinary or compelling reasons” so long as the reduction is “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). A

defendant seeking compassionate release must first request that the BOP file a motion seeking the

                                           Page 1 of 2
Case 3:07-cr-30087-SMY Document 600 Filed 01/27/21 Page 2 of 2 Page ID #2205




same. Id. If the BOP declines to file a motion, the defendant may file a motion on his own behalf,

provided he has either exhausted administrative remedies or 30 days have elapsed since the warden

at his institution received such a request, whichever is earliest. Id.

       Seagraves failed to exhaust his administrative remedies before filing the instant motion –

he has not sought relief from the warden at FCI Forrest City Low. The exhaustion requirement is

mandatory; Seagraves must either fully exhaust his administrative remedies or wait 30 days after

making a request of the warden before filing suit. United States v. Gunn, 980 F.3d 1178, 1179

(7th Cir. 2020) (“Failure to exhaust administrative remedies is an affirmative defense . . . , not a

jurisdictional issue that the court must reach even if the litigants elect not to raise it.”); United

States v. Alam, 960 F.3d 831, 833-4 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3rd

Cir. 2020) (Noting that the failure to exhaust “presents a glaring roadblock foreclosing

compassionate release.”); United States v. Elion, 2020 WL 4284354 (S.D. Ill. 2020).

       Accordingly, Seagraves’ Motion and Amended Motion for Compassionate Relief (Docs.

554 and 568) are DENIED.

       IT IS SO ORDERED.

       DATED: January 27, 2021


                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
